COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ifeolumipo O. Sofola M.D. v. Aetna Health, Inc. and Aetna Life
                         Insurance Company

Appellate case number:   01-15-00387-CV

Trial court case number: 2013-76814

Trial court:             152nd District Court of Harris County

       The Court REQUESTS a response to Appellant Sofola’s Emergency Motion for Stay of
Trial Court Proceedings Pending Interlocutory Appeal. The response, if any, is due within 14
days of the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/_Harvey Brown
                   X Acting individually    Acting for the Court


Date: April 30, 2015